The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of the embodiment of figure 5 in the reply filed on 11/13/2020 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the at least one coupling element, as recited in claim 1, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of “at least one coupling element electrically connecting the neuron block and the synapse block”, as recited in claim 1, is unclear as to how the at least one coupling element is electrically connecting the neuron block and the synapse block.  The disclosure and the drawings do not provide any explanation as to how the at least one coupling element is electrically connecting the neuron block and the synapse block such that an artisan can build or make the device.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7 and 10, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (2018/0138200).Regarding claim 1, Kim et al. teaches in figure 9 and related text an artificial neural network device comprising: 
a substrate 201; 
a neuron block (located on the right side, see paragraph [0076]) placed on a partial area on one surface of the substrate; 
a synapse block (located on the right side, see paragraph [0212]) placed on the remaining area on the surface of the substrate; and 
at least one coupling element (see figure 8) electrically connecting the neuron block and the synapse block, and 
wherein the neuron block and the synapse block respectively comprise: 
at least one first channel element (located in transistor 100a of element 110a, see also figure 8) arranged on the surface of the substrate; and 
at least one second channel element (located in transistor 100b of element 110b, see also figure 8) to be respectively stacked on the first channel element.

Regarding claim 2, Kim et al. teaches in figure 9 and related text that the neuron block and the synapse block respectively further comprise: connecting elements 254, 351 (for example) electrically connecting the first channel element and the second channel element.

Regarding claim 3, Kim et al. teaches in figure 9 and related text that the neuron block and the synapse block respectively further comprise: an insulating element 303 interposed between the first channel and the second channel, and separating the first channel element and the second channel element from each other, and wherein the connecting elements penetrate the insulating element.

Regarding claim 4, Kim et al. teaches in figure 9 and related text that the first channel element comprises: a first active layer 110a; a first insulating layer 120a placed on one surface of the first active layer; a first gate electrode 130a placed on the opposite side of the first active layer with the first insulating layer interposed therebetween; a first source electrode 112 contacting one side of the first active layer, and separated from the first gate electrode; and a first drain electrode 118 contacting the other side of the first active layer, and separated from the first gate electrode.

Regarding claim 7, Kim et al. teaches in figure 9 and related text that the second channel element comprises: a second active layer 110b; a second insulating layer 120b placed on one surface of the second active layer; a second gate electrode 130b placed on the opposite side of the second active layer with the second insulating layer interposed therebetween; a second source electrode 112 contacting one side of the second active layer, and separated from the second gate electrode; and a second drain electrode 118 contacting the other side of the second active layer, and separated from the second gate electrode, and wherein the connecting elements electrically connect the first source electrode and the second source electrode, and electrically connect the first drain electrode and the second drain electrode (see figure 8).

Regarding claim 10, Kim et al. teaches in figure 9 and related text that at least one of the first active layer or the second active layer comprises at least one of Si (Silicon), TMD (Transition Metal Dichalcogenide), InGaAs (Indium Gallium Arsenide), or Ge (Germanium).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2018/0138200).Regarding claims 5-6 and 8-9, Kim et al. teaches in figure 9 and related text substantially the entire claimed structure, as applied to the claims above, except forming the first/second insulating layers of a combination of at least two materials wherein the first/second insulating layer of the neuron block and the first/second insulating layer of the synapse block are formed of different materials.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first/second insulating layers of a combination of at least two materials and wherein the first/second insulating layer of the neuron block and the first/second insulating layer of the synapse block are formed of different materials in Kim et al.’s device, in order to provide better protection to the device because it is well known in the art that ONO or ONON (for example) provide better insulation than silicon oxide.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
7/5/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800